—Judgment unanimously modified on the law and as modified affirmed without costs in accordance with the following Memorandum: Supreme Court erred in dismissing the complaint in this declaratory judgment action and in failing to declare the rights of the parties (see, Tumminello v Tumminello, 204 AD2d 1067). We therefore modify the judgment by reinstating the complaint and by granting judgment in favor of defendant declaring that defendant is not obligated to indemnify plaintiffs for damages in the actions brought by plaintiffs. (Appeal from Judgment of Supreme Court, Wayne County, Parenti, J.— Declaratory Judgment.) Present—Denman, P. J., Green, Callahan, Balio and Boehm, JJ.